DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the remarks, filed 12/13/2021, with respect to claims 15-17 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 15-17 has been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of method steps of (i) providing a semiconductor device having an E-test structure at a first location in the device and multiple structures at one or more other locations in the device, where the other locations are in the vicinity of said E-test structure, and where the multiple structures are configured based on the E-test structure; (ii) conducting optical scatterometric (OCD) measurements on said multiple structures; (iii) | conducting electrical measurements on said E-test structure; (iv) establishing correlations between [[an]] any OCD measurement data obtainable via said OCD measurements on said multiple structures and any electrical parameters obtainable via said electrical measurements on said E-test structure; and (v) using said correlations for predicting the performance of said E-test structure.
Claims 2-5, 7-14 and 22 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 15, the prior art of record neither shows nor suggests the combination of structural elements wherein said multiple structures are modifications of said E-test structure being 
Claims 16-20 depend from allowed claim 15 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 2016/0069792 discloses a metallic gratings and measurement methods thereof.
US PUB 2014/0282302 discloses a multi-etch process using material-specific behavioral parameters in 3-D virtual fabrication environment.
US PUB 2011/0027919 discloses a measuring and control of device e.g. semiconductor involves measuring stress on monitor or production substrate/proxy device and critical dimension shape on proxy/production device, and inputting data to elastic deformation calculation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858